UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1470



RATNA TRIWAHYUNI SURI,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-197-180)


Submitted:   November 14, 2007          Decided:    December 10, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Germaine Wright Sobral, MONTAGUT & SOBRAL, P.C., Falls Church,
Virginia, for Petitioner. Anh-Thu P. Mai, Peter H. Matson, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ratna Triwahyuni Suri, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing her appeal from the immigration judge’s

decision, which denied her requests for asylum, withholding of

removal, and protection under the Convention Against Torture.

          In her petition for review, Suri first argues that the

Board and immigration judge erred in concluding that her asylum

application was time-barred.    We lack jurisdiction to review this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2000), even in

light of the recent passage of the REAL ID Act of 2005, Pub. L. No.

109-13, 119 Stat. 231.   See Almuhtaseb v. Gonzales, 453 F.3d 743,

747-48 (6th Cir. 2006) (collecting cases); see also Niang v.

Gonzales, 492 F.3d 505, 510 n.5 (4th Cir. 2007).        Given this

jurisdictional bar, we cannot review the underlying merits of

Suri’s asylum claim.

          Suri also contends that the Board and immigration judge

erred in denying her request for withholding of removal.        “To

qualify for withholding of removal, a petitioner must show that

[s]he faces a clear probability of persecution because of h[er]

race, religion, nationality, membership in a particular social

group, or political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984));

see 8 C.F.R. § 1251(b)(3) (2007).       Based on our review of the


                                - 2 -
record, we find that Suri failed to make the requisite showing

before the immigration court.            We therefore uphold the denial of

her request for withholding of removal.

                Additionally, although Suri claims that she is entitled

to a derivative grant of withholding of removal as the spouse of an

alien who has been granted withholding, we have clearly held that

“the statute permitting withholding of removal does not encompass

derivative withholding claims, that is, claims for withholding of

removal based on persecution to another person; instead, an alien

seeking withholding of removal must establish that they will suffer

harm if removed.”        Niang, 492 F.3d at 513.     To the extent that Suri

argues that she is entitled to a derivative grant of withholding of

removal based on the potential persecution of her daughter in

Indonesia, we find that this claim is also foreclosed by Niang.

See also In re A-K-, 24 I. & N. Dec. 275 (B.I.A. 2007) (holding

that       an   alien   may   not   establish   eligibility   for   asylum   or

withholding of removal based solely on fear that his or her

daughter will be harmed by being forced to undergo female genital

mutilation upon returning to the alien’s home country).1


       1
      Additionally, Suri requests that we remand her case to the
Board for consideration of a humanitarian grant of asylum based on
her fear that her daughter will suffer female genital mutilation.
Because she failed to raise this claim before the Board, we lack
jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1) (2000) (“A
court may review a final order of removal only if ... the alien has
exhausted all administrative remedies available to the alien as of
right.”); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004)
(holding that we lack jurisdiction to consider an argument that was

                                       - 3 -
          Accordingly,   we   deny   the   petition   for   review.2   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




not raised before the Board).
     2
      In her brief before this court, Suri has failed to raise any
challenges to the denial of her request for protection under the
Convention Against Torture. We therefore find that she has waived
appellate review of this claim. See Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                - 4 -